DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed on 02/04/2021.
Claims 1-12 and 17-24 are pending.
Claims 1, 8-9, 11, 18-20 further amended.
Claims 13-16 cancelled.
Claims 21-24 added.
Response to Arguments
Regarding 35 USC 101
Applicant’s argumentsApplicant’s arguments regarding 35 USC 101, page 7, claim 20, filed on 02/04/2021. Applicant argues based on the amendment to claim 20 the rejection should be withdrawn.
Examiner’s ResponseWith regards to applicant’s arguments regarding 35 USC 101, page 7, claim 20, filed on 02/04/2021 have been fully considered and are persuasive. The applicant has amended the claim with limitation, “non-transistory computer-readable media”, therefore the 35 USC 101 rejection has been withdrawn.
Regarding 35 USC 103
Applicant’s argumentsApplicant’s arguments regarding 35 USC 103, pages 7-8, claims 1, 11 and 20, filed on 
Examiner’s ResponseWith regards to applicant’s arguments regarding 35 USC 103, pages 7-8, claims 1, 11 and 20, filed on 02/04/2021, have been fully considered but are not persuasive. With regards to limitation, “storing, by the one or more computers, the performance measures for the computing operations in association with object identifiers for the respective objects accessed in the computing operations”, Chen discloses (0090/0207) a computer system capable of maintaining and store generated data such as network performance measurements which indicates/identifies operational status. Chen further discloses (0220) accessing data and/or data subsets using queries to search and indexers to identify accessed data. Therefore the examiner believes that Chen does disclose a system/method for storing performance data related network operations with object identifiers of accessed data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180246942) in view of Fang (US20150293954).
As to claim 1 Chen teaches a method performed by one or more computers, the method comprising: storing, by the one or more computers, semantic graph data (¶0099 one or more  processors configured for storing data; ¶0161 data is structured,  semantic  datasets; ¶0251 data displayed, graph; ¶0259 store data, relationship (semantic) data) indicating objects and relationships among the objects; (¶0161 data is structured, semantic datasets; ¶0163 Objects in data models arranged hierarchically in relationships)  generating, by the one or more computers, performance measures for computing operations that access the objects indicated (¶0085 generated data include performance data; ¶0109 generating performance data related to a client device's operating state; ¶0165 access a dataset, data model object; ¶0458 one or more computer systems ) in the semantic graph data; (¶0251 data displayed, graph; ¶0259 store data, relationship (semantic) data) storing, by the one or more computers, the performance measures for the computing operations; (¶0090 data  stored; data comprises performance measurements from a computer system; ¶0099 one or more computing devices; storing data; ¶0117 performance data related to the operational state of client device; ¶0207 stores performance information) in association with object identifiers for the respective objects accessed in the computing operations; (¶0123 indexers identify data collected; ¶0186 index  identify events (objects); ¶0220 accesses the data  via the indexer).
Although Chen teaches the method recited above, wherein Chen fails to expressly teach aggregating, by the one or more computers, a subset of the performance measures that is selected based on the relationships indicated in semantic graph data and the object identifiers associated with the performance measures and altering, by the one or more computers, a configuration of one or more computing devices based on the aggregated subset of the performance measures.
Fang, however discloses, aggregating, by the one or more computers, a subset of the performance measures (¶0082 event data comprises (e.g., performance measurements); ¶0090 processes executing on  computer systems; ¶0334 one or more subsets data aggregated) that is selected based on the relationships indicated in semantic graph data and the object identifiers associated with the performance measures; (¶0080 semantic data; ¶0090 data indexer; ¶0268 select subset event data; ¶0316 graph associated with event data) and altering, by the one or more computers, a configuration of one or more computing devices based on the aggregated subset of the performance measures. (¶0090 processes executing on  computer systems; ¶0160 transform configuration information; aggregating; ¶0187 modify configuration; ¶0252 aggregation information  included in the configuration information; ¶0334  subsets data aggregated).
Thus given the teachings of Fang it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Fang and Chen for aggregating selected performance data subsets based on relationship data and modifying configurations based on the selected data. One of ordinary skill in the art would be motivated to allow for a user interface for configuring the generation of an aggregated events.  (See Fang para 0205)
As to claim 2, the combination of Chen and Fang teach the method recited in claim 1, wherein Fang further teaches the method of claim 1, wherein aggregating the subset of the performance measures comprises aggregating the subset of performance measures by user, by client device, by server, by data object, by data object category, by operation, by operation type, by time period, and/or by geographic location. (¶0205 elements for configuring the generation of an aggregated event; ¶0334 subsets data aggregated).
Thus given the teachings of Fang it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Fang and Chen for. One of ordinary skill in the art would be motivated to allow for 
As to claim 3, the combination of Chen and Fang teach the method recited in claim 1, wherein Chen further teaches the method of claim 1, wherein the performance measures indicate a latency, a service time, a wait time, a transmission time, a total task completion time, an amount of processor utilization, an amount of memory utilization, a measure of input or output operations, a data storage size, an error, an error rate, a throughput, an availability, a reliability, an efficiency, or a power consumption. (¶0119 performance information include network latency; ¶0299 performance information such as, CPU utilization information, memory performance, availability information).
As to claim 4, the combination of Chen and Fang teach the method recited in claim 1, wherein Chen further teaches The method of claim 1, wherein the performance measures include one or more performance measures that are generated and stored for each of multiple individual operations of a client device or server. (¶0104 generate performance data; ¶0119 generate performance data; storing of performance data).  
As to claim 5, the combination of Chen and Fang teach the method recited in claim 1, wherein Chen further teaches the method of claim 1, wherein altering a configuration of the one or more computing devices comprises adding an item to a client device cache, adding an item to a server cache, re-allocating computing resources among users, predictively generating a document, adding available computing capacity, or removing available computing capacity. (¶0257 modify, computing resources; reduce network latency; ¶0303 source has increased its computing capacity; ¶0326 configuration changes made, to the selected resources).
As to claim 6, the combination of Chen and Fang teach the method recited in claim 1, wherein Chen further teaches the method of claim 1, wherein altering the configuration comprises altering the configuration to increase performance of the one or more computing devices. (¶0257 modify, computing resources; reduce network latency; ¶0268 configuration changes; ¶0284 configuration data; reduce data latency and improve data redundancy).
As to claim 7, the combination of Chen and Fang teach the method recited in claim 1, wherein Chen further teaches the method of claim 1, wherein altering the configuration comprises predictively altering the configuration to avoid an expected decrease in performance of the one or more computing devices. (¶0268 configuration changes; ¶0284 configuration data; reduce data latency and improve data redundancy)
As to claim 10, the combination of Chen and Fang teach the method recited in claim 1, wherein Chen further teaches the method of claim 1, comprising determining, based on the aggregated performance measures, a performance limitation for one or more documents or tasks; wherein altering the configuration comprises, in response to determining the performance limitation, altering the configuration of the one or more computing devices to increase performance of the one or more documents or tasks. (¶0205 performance metrics, tasks, identifying performance and capacity bottlenecks; ¶0257 modify, computing resources; reduce network latency; ¶0326 aggregate information may include one or more metrics; configuration changes made to the selected resources).
As to claim 11, Chen teaches a system comprising: one or more computers; and one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations (¶0099 one or more  processors configured for storing data;) comprising: storing, by the one or more computers,  (¶0099 one or more  processors configured for storing data; ¶0161 data is structured,  semantic  datasets; ¶0251 data displayed, graph; ¶0259 store data, relationship (semantic) data) indicating objects and relationships among the objects; (¶0161 data is structured, semantic datasets; ¶0163 Objects in data models arranged hierarchically in relationships)  generating, by the one or more computers, performance measures for computing operations that access the objects (¶0085 generated data can also include performance data; ¶0109 generating performance data related to a client device's operating state; ¶0165 access a dataset, data model object; ¶0458 one or more computer systems) indicated in the semantic graph data; (¶0251 data displayed, graph; ¶0259 store data, relationship (semantic) data) storing, by the one or more computers, the performance measures for the computing operations (¶0090 performance measurements, data stored; ¶0099 one or more computing devices; storing data; ¶0117 performance data related to the operational state of client device; ¶0207 stores performance information) in association with object identifiers for the respective objects accessed in the computing operations; (¶0123 indexers identify data collected; ¶0186 index  identify events (objects); ¶0220 accesses the data  via the indexer).
Although Chen teaches the method recited above, wherein Chen fails to expressly teach aggregating, by the one or more computers, a subset of the performance measures that is selected based on the relationships indicated in semantic graph data and the object identifiers associated with the performance measures and altering, by the one or more computers, a configuration of one or more computing devices based on the aggregated subset of the performance measures.
Fang, however discloses, aggregating, by the one or more computers, a subset of the performance measures (¶0082 event data comprises (e.g., performance measurements); ¶0090 processes executing on  computer systems; ¶0334 one or more subsets data aggregated) that is selected based on the relationships indicated in semantic graph data and the object identifiers associated with the performance measures; ((¶0080 semantic data; ¶0090 data indexer; ¶0268 select subset event data; ¶0316 graph associated with event data) and altering, by the one or more computers, a configuration of one or more computing devices based on the aggregated subset of the performance measures. (¶0090 processes executing on  computer systems; ¶0160 transform configuration information; aggregating; ¶0187 modify configuration; ¶0252 aggregation information  included in the configuration information; ¶0334  subsets data aggregated).
Thus given the teachings of Fang it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Fang and Chen for aggregating selected performance data subsets based on relationship data and modifying configurations based on the selected data. One of ordinary skill in the art would be motivated to allow for generating request to capture network events. (See Fang para 0146)
As to claim 12, the combination of Chen and Fang teach the system recited in claim 11, wherein Fang further teaches the system of claim 11, wherein aggregating the subset of the performance measures comprises aggregating the subset of performance measures by user, by client device, by server, by data object, by data object category, by operation, by operation type, by time period, and/or by geographic location. (¶0205 elements for configuring the generation of an aggregated event; ¶0334 subsets data aggregated).
As to claim 17, he combination of Chen and Fang teach the system recited in claim 11, wherein  Chen further teaches The system of claim 11, wherein altering the configuration  (¶0268 configuration changes; ¶0284 configuration data; reduce data latency and improve data redundancy).
As to claim 20, Chen teaches one or more non-transitory computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations (¶0260 computer apparatus and a computer-readable medium configured to carry out the foregoing steps; ¶0447 non-transitory storage media accessible to processor, render computer system special-purpose machine that is customized to perform the operations specified in the instructions) comprising: storing semantic graph data indicating objects and relationships among the objects; (¶0099 one or more  processors configured for storing data; ¶0161 data is structured,  semantic  datasets; ¶0251 data displayed, graph; ¶0259 store data, relationship (semantic) data)  generating performance measures for computing operations that access the objects (¶0085 generated data can also include performance data; ¶0109 generating performance data related to a client device's operating state; ¶0165 access a dataset, data model object; ¶0458 one or more computer systems) indicated in the semantic graph data; (¶0251 data displayed, graph; ¶0259 store data, relationship (semantic) data) storing the performance measures for the computing operations (¶0090 performance measurements, data stored; ¶0099 one or more computing devices; storing data; ¶0117 performance data related to the operational state of client device; ¶0207 stores performance information)in association with object identifiers for the respective objects accessed in the computing operations;  (¶0123 indexers identify data collected; ¶0186 index  identify events (objects); ¶0220 accesses the data  via the indexer).
Although Chen teaches the method recited above, wherein Chen fails to expressly teach aggregating a subset of the performance measures that is selected based on the relationships indicated in semantic graph data and the object identifiers associated with the performance measures and altering a configuration of one or more computing devices based on the aggregated subset of the performance measures.
Fang, however discloses, aggregating a subset of the performance measures (¶0082 event data comprises (e.g., performance measurements); ¶0090 processes executing on  computer systems; ¶0334 one or more subsets data aggregated) that is selected based on the relationships indicated in semantic graph data and the object identifiers associated with the performance measures; (¶0080 semantic data; ¶0090 data indexer; ¶0268 select subset event data; ¶0316 graph associated with event data) and altering a configuration of one or more computing devices based on the aggregated subset of the performance measures. (¶0090 processes executing on  computer systems; ¶0160 transform configuration information; aggregating; ¶0187 modify configuration; ¶0252 aggregation information  included in the configuration information; ¶0334  subsets data aggregated).
Thus given the teachings of Fang it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Fang and Chen for aggregating selected performance data subsets based on relationship data and modifying configurations based on the selected data. One of ordinary skill in the art would be motivated to allow for automatically generating rules based on network events. (See Fang para 0087)
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180246942) in view of Fang (US20150293954) and in further view of Maybee (US20180196831).
As to claim 8, although the combination of Chen and Fang teach the method recited in claim 1, wherein the combination of Chen and Fang fail to expressly teach the method of claim 1, further comprising determining that a likelihood of usage of a specific data object or class of objects satisfies a threshold; and wherein altering the configuration comprises, based on determining that the likelihood of usage satisfies the threshold, altering the configuration to increase performance for operations involving the specific data object or class of objects for which the likelihood of usage is determined to satisfy the threshold.
Maybee, however discloses, the method of claim 1, further comprising determining that a likelihood of usage of a specific data object or class of objects satisfies a threshold; and wherein altering the configuration comprises, based on determining that the likelihood of usage satisfies the threshold, altering the configuration to increase performance for operations involving the specific data object or class of objects for which the likelihood of usage is determined to satisfy the threshold. (¶0051 configuration changes, enable a high degree of scalability of performance; ¶0091 objects meets threshold; ¶0126 object, threshold has been satisfied; ¶0141 meet usage thresholds; ¶0245 improve computer system functioning).
Thus given the teachings of Maybee it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Maybee, Chen and Fang for. One of ordinary skill in the art would be motivated to allow for memory mapping of data so that changes are reflected in persistent storage while ensuring consistency. (See Maybee para 0008)
As to claim 9, the combination of Chen, Fang and Maybee teach the method of claim 8, wherein Chen further teaches the method of claim 8, wherein the specific data object or class of objects is a specific document or a specific data set, wherein the configuration is altered to increase performance for operations involving the specific document or the specific data set. (¶0257 modify, computing resources; reduce network latency; ¶0268 configuration changes; ¶0284 configuration data; reduce data latency and improve data redundancy).
As to claim 18, although the combination of Chen and Fang teach the system recited in claim 11, wherein the combination of Chen and Fang fail to expressly teach The system of claim 11, wherein the operations comprise determining that a likelihood of usage of a specific data object or class of objects satisfies a threshold; and wherein altering the configuration comprises, based on determining that the likelihood of usage satisfies the threshold, altering the configuration to increase performance for operations involving  the specific data object or class of objects for which the likelihood of usage is determined to satisfy the threshold. 
Maybee, however discloses, the system of claim 11, wherein the operations comprise determining that a likelihood of usage of a specific data object or class of objects satisfies a threshold; and wherein altering the configuration comprises, based on determining that the likelihood of usage satisfies the threshold, altering the configuration to increase performance for operations involving  the specific data object or class of objects for which the likelihood of usage is determined to satisfy the threshold. (¶0051 configuration changes, enable a high degree of scalability of performance; ¶0091 objects meets threshold; ¶0126 object, threshold has been satisfied; ¶0141 meet usage thresholds; ¶0245 improve computer system functioning).
Thus given the teachings of Maybee it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the  encryption algorithms to prevent unauthorized access to network objects. (See Maybee para 0060)
As to claim 19, the combination of Chen, Fang and Maybee teach the system of claim 18, wherein Chen further teaches The system of claim 18, wherein the specific data object or class of objects is a specific document or a specific data set, wherein the configuration is altered to increase performance for operations involving the specific document or the specific data set. (¶0257 modify, computing resources; reduce network latency; ¶0268 configuration changes; ¶0284 configuration data; reduce data latency and improve data redundancy).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180246942) in view of Fang (US20150293954) and in further view of Boe (US20160103878).
As to claim 21, although the combination of Chen and Fang teach the method recited in claim 1, wherein the combination of Chen and Fang fail to expressly teach The method of claim 1, wherein the semantic graph data describes a semantic graph having connections among the objects, wherein the connections have weights assigned to the connections between the objects to indicate different strengths of connections between different pairs of objects.
Boe, however discloses, the method of claim 1, wherein the semantic graph data describes a semantic graph having connections among the objects, wherein the connections have weights assigned to the connections between the objects to indicate different strengths of connections between different pairs of objects. (¶0106 values for a corresponding score; ¶0260 weights (values) can be assigned; ¶0261 weight (e.g., a user defined value; ¶0466 value in the report depends on relationships). 
Thus given the teachings of Boe it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Boe, Chen and Fang for assigning weight values to semantic graph data. One of ordinary skill in the art would be motivated to allow for review dashboard to view and act on notable events such as a large number of authentication failures. (See Boe para 0473)
As to claim 22, although the combination of Chen and Fang teach the method recited in claim 21, wherein the combination of Chen and Fang fail to expressly teach the method of claim 21, the method of claim 21, wherein values of the weights for the connections are based at least in part on tracked usage of the respective objects.
Boe, however discloses, the method of claim 21, the method of claim 21, wherein values of the weights for the connections are based at least in part on tracked usage of the respective objects. (¶0198 assigning a weight to the KPI; ¶0101 monitored using one or more key performance indicators; ¶0104 monitoring a service value representative of the overall performance). 
Thus given the teachings of Boe it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Boe, Chen and Fang for wherein weighted values are based on monitored events. One of ordinary skill in the art would be motivated to allow for generate alerts when a weighted value exceeds an established threshold. (See Boe para 0267)
As to claim 23, the combination of Chen and Fang teach the method recited in claim 1, wherein Fang further teaches and wherein altering the configuration comprises applying a (¶0165 configuration information include event attributes; ¶0187 modify configuration information; ¶0245 configuration information used to transform the extracted attribute (weight)).
Thus given the teachings of Fang it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Fang and Chen for applying a configuration change determined based on the weighted values. One of ordinary skill in the art would be motivated to allow for configuration information to include a unique identifier. (See Fang para 0152)
Although the combination of Chen and Fang teach the method recited in claim 21, wherein the combination of Chen and Fang fail to expressly teach the method of claim 1, comprising receiving context information describing a first context associated with a device; and wherein aggregating the subset of performance measures comprises determining a weighted combination of performance measures for one or more objects and wherein the performance measures are weighted based on a degree similarity between the first context and contexts respectively associated with performance measures.
Boe, however discloses, the method of claim 1, comprising receiving context information describing a first context associated with a device; and wherein aggregating the subset of performance measures comprises determining a weighted combination of performance measures for one or more objects, (¶0126 receive input for an identifying name 360 for the entity; ¶0130 receive input (e.g., user input) identifying one or more entity definitions) wherein the performance measures are weighted based on a degree similarity between the first context and contexts respectively associated with performance measures; (¶0101 KPI is a type of performance measurement; ¶0104 weighted in terms of  KPI; ¶0415 applying semantic meaning to unstructured data; performance data). 
Thus given the teachings of Boe it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Boe, Chen and Fang for determining weighted values based on a degree similarity between performance contexts. One of ordinary skill in the art would be motivated to allow for filtering results of the search query associated with the selected data. (See Boe para 0397) 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180246942) in view of Fang (US20150293954) and in further view of Tacchi (US20170228435).
As to claim 24, the combination of Chen and Fang teach the method recited in claim 1, wherein Chen further teaches and generating one or more measures that aggregate the performance measures for operations that involve accessing the objects in the set of objects. (¶0085 generated data can also include performance data; ¶0165 performance data models; access a dataset). 
Although the combination of Chen and Fang teach the method recited in above, wherein the combination of Chen and Fang fail to expressly teach The method of claim 1, wherein aggregating the performance measures comprises: determining, for a document, a set of objects for which the semantic graph data indicates a relationship between the objects and the document; 
Tacchi, however discloses, the method of claim 1, wherein aggregating the performance measures comprises: determining, for a document, a set of objects for which the semantic graph data indicates a relationship between the objects and the document; (¶0021 aggregated measure; ¶0057 document relationships (e.g., graphs of such relationships) determined; ¶0081 determine document similarity based on latent semantic analysis).  
Thus given the teachings of Tacchi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Tacchi, Chen and Fang for determining a set of objects in a document/file represent semantic relationships. One of ordinary skill in the art would be motivated to allow for converting text into text vector representations. (See Tacchi para 0024)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454